Porter, J.,
delivered the opinion of the court.
Subsequent to the application of the defendant to be appointed administratrix of the succession of Morehouse, the *569plaintiff filed a petition, in which she prayed that the office might be conferred on her; this, the defendant opposed, and the judge sustaining the opposition, directed the application to be set aside at the cost of the applicant.
Scott and Winn, for plaintiff. Boyce, for defendant.
The court did not err for the reasons just given in the case of Hook vs. Richardson.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the Probate Court be affirmed, with costs.